7 U.S. 298 (____)
3 Cranch 298
DOUGLASS & MANDEVILLE
v.
M`ALLISTER.
Supreme Court of United States.

*299 This question was submitted, without argument, by Swann, for the plaintiffs in error, and E.J. Lee, for the defendant.
*300 MARSHALL, Ch. J.
The error complained of is, that the circuit court did not give an opinion on a point proposed. The court was certainly bound to give an opinion, if required, upon any point relevant to the issue.
It appears, from the facts stated, that the cause of action did not accrue until the 19th of November, when the negotiation for a compromise was broken off. A tender of the flour at any time, after the 14th, and before the 19th, would have been a compliance with the contract.
As the plaintiff claimed no more than the price of the flour on the 19th, and as the refusal of the court to instruct the jury, did not alter the verdict, which was for the price on that day, and was for the same amount as if the opinion had been given, there is no error of which the defendants could complain.
Judgment affirmed, with costs.